April 21, 2006


Mr. Michael R. Hull
Harris County Attorney's Office
1019 Congress, 15th Floor
Houston, TX 77002

Mr. Kristofer S. Monson
Assistant Solicitor General
P.O. Box 12548(MC 020)
Austin, TX 78711-2548
Mr. Ajay Choudhary
Coane & Associates
1900 West Loop South, Suite 820
Houston, TX 77027-3206

RE:   Case Number:  03-0204
      Court of Appeals Number:  14-02-00251-CV
      Trial Court Number:  2001-58372

Style:      TOMMY THOMAS, SHERIFF OF HARRIS COUNTY
      v.
      JEANNE LONG

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |